PER CURIAM: *
Court-appointed counsel for Antonio Meza Ruiz (Meza) has moved for leave to withdraw from representation and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Meza has not filed a response. Our independent review of the record and counsel’s brief shows that there are no nonfrivolous issues for appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and this APPEAL IS DISMISSED. See 5th Cik. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.